DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The substitute specification1 filed 5/3/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
A  statement that “the substitute specification contains no new matter”   has not been supplied.
The disclosure is objected to because of the following informalities: the specification including the abstract, recites “signal combing”, see for example, para. [0008] and line 6 of the abstract. What does  it2 mean? 
Appropriate correction is required.


Claim Objections
Claims 1-9 and 12-13 are objected to because of the following informalities: Claim 1, line 8,  what does it mean by “signal combing”, as recited in the claim? 
Claim 1, line 7, “and” seems to be missing after “controlled”.
Claims 2-8 each is objected for being dependent on an objected claim.
As per claim 7, line 3, spell out “PF”.
 	As per claim 8, line 3, with respect to “PF”, see claim 7. 
As per claim 9, line 22, with respect to “signal combing”, see claim 1.  
As per claim 12, lines 7, line 11, shouldn’t  “a arrival” be “an arrival”, respectively?
As per claim 13, lines 10, line 14, line 18 and line 22, with respect to “a arrival”, se claim 12.        
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6,8, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4, “the phase rotation amount of an in-phase..” lacks of proper antecedent basis.
Claim 3, line 9, “the phase rotation amount of the quadrature..” lacks of proper antecedent basis.
Claim 6 is rejected for being dependent on a rejected claim. 
Claim 8, “the fifth mixer”, “the seventh mixer”, “the eight mixer”, each lacks of proper antecedent basis.
Claim 9, line 3, the plurality of transmission signals” lacks of proper antecedent basis.
As per claim 13, line 21 “a second phase switch” is vague and indefinite as there is an unclear antecedent in claim 13, line 13. It appears that “a fourth phase switch” was intended in line 21.
Claim 13, line 35, “ the fourth phase  switch” lacks of proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyuki JP document No. JP 2017152872 A.
As per claim 10, Kazuyuki discloses a wireless device  (fig. 2) comprising: a mixer 42 configured to down-convert a frequency of an input signal 10obtained by combining a plurality of reception signals (see summer/combiner 44 providing the input signal to the mixer 42 by combining  a plurality of reception signals  from antennas 23); and a phase control circuit ( 31) configured to control a phase of a signal of which the frequency has been down-converted by the mixer (42)  according to an arrival direction of a reception signal included in the plurality of reception signals determined by circuit  (34) (see translated document, page 2, last 3 paragraphs.
As per claim 11, the mixer (42) receives a local signal from oscillator (49) to down-convert the signal(s).

Claim(s) 1 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obayashi US Patent  Application Publication No. US 20020057219 A1.
As per claim 1, Obayashi  discloses a wireless device (fig. 24) a phase control circuit (213) configured to: control each phases of a plurality of transmission signals according to a transmission direction of each of the plurality of transmission signals
(see para. [0182]), up-convert (217) each frequencies of the plurality of transmission signals of which the phase is controlled; and an antenna element (201) configured to radiate a signal combing (representing/carrying) the up-converted plurality of transmission signal (see fig. 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi US Patent  Application Publication No. US 20020057219 A1 in view of Shuu CN 1167299 C.
As per claim 4, Obayashi discloses every feature of the invention specified in the claim but fails to teach that the phase control circuit includes a lumped parameter. 
Shuu teaches the additional limitation of a phase  control circuit having a lumped parameter (translated document, page 9, claim 2). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in  Obayashi in order to provide an antenna device that can work on a plurality of frequency (see translated document, page 1, abstract).’
Allowable Subject Matter
Claims 2, 5, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 8  and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record, taken alone or in combination, do not teach or fairly suggest, in combination with the other limitations, the limitations  recited in lines 12-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The single page amendment to the specification, filed  on the same date, has been entered.
        2 “signal combing”